Applicant's election without traverse of Group I, claims 1-11, is acknowledged.  Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (United States Patent 10,115,897).
As to independent claim 1, Sato discloses a vertical resistive memory device (see the entire patent, including the Fig. 15A disclosure) comprising:  a resistive random access memory (ReRAM) stack 186 (column 17, lines 1-21) embedded in a material stack of alternating layers 30/60 of an interlayer dielectric material 60 and a recessed electrode material 30; and a selector device 182/184 encapsulating a portion of the ReRAM stack and present in an undercut region that is laterally adjacent to each of the recessed electrode material layers 30 of the material stack.
As to dependent claim 7, each of Sato’s recessed electrode material layers 30 of the material stack is sandwiched between a bottom interlayer dielectric material layer 60 and a top interlayer dielectric material layer 60.
As to dependent claim 8, each of Sato’s interlayer dielectric material layers 60 of the material stack has a width that is greater than a width of each of the recessed electrode material layers 30 of the material stack.
As to dependent claim 9, each of Sato’s recessed electrode material layers 30 of the material stack encircles a portion of the ReRAM stack 186 (Fig. 15B).
As to dependent claim 10, a topmost surface of Sato’s ReRAM stack 186 is coplanar with a topmost surface of a topmost interlayer dielectric material layer 62 of the material stack.

Claims 2-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of any intervening claims.

United States Patent 10,290,680 is relevant to this application.

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814